Aull~lov   ‘11.   -



                      October 29, 1949

Brother Raphael Wilson, 0,S.O.
Seoretary-Tpe8aurer
Texas State Board of Examiner8
in the Basic Sciences
306 RaaTleBullding
Austin, Texas           Opinion No, V-942.
                             Re: The responsibilityof the
                                 Texas State Board of Bcamln-
                                 era in the Bas$c Sciences to
                                 deter@ne the eligibility of'
                                 veterana for'exemption'pu+
                                 8Wnt to t38C, '23a6f H. B.
Dear Brother Wilson:             915, Acts 51at Leg., 1949.
          Reference Is made to .$ouropinion request of
recent date wherein yawask:
         Are Veterans ooming within the provi-
     slow of Section ,23a,House Bill 915, Acts
    0r the 51st Legislature,1949, page 522, re-
    quirea to 8ecure exemption oertifioatesfrom
    the Board of Examiners in Basic Sciences be-
    fore they may take an examinationor be 18-
    sued a llcenae,to practice the healing arts?
    p;   Board has ,theresponsibilityof deter-
           whether an applicant is exempt under
    said? ct?
          Howe Bill 103, Acta Slat Legislature,1949,
chapter 95, page 170, more commonly referred to a8 "Basic
StilenoeaAct' is an Act preecribingminimum edUcatIona
8tandards ana eatabliahlnga State Board of Bxamlnera in
the .&St0 Solenoes. Section 1 of H. B. 103 says that:
          "Ho person shall be permitted to take an
     examinat,Ionfor a license to prmtioa,Cha heal-
     ing arts . . . or to be granted any suoh li-
     Gentle,unless he presents to the Board . . . a
     certificate of proficiencyIn . . . the basic
     sciences, lesuea by the State Board of Examln-
     em In the Basio Sciences."
.   *




        Bra, Raphael WIlaon, page 2 (V-942)


                  Rouse Bill lo3 was~amenaea by House Bill 913,
        Acta of the 51st Legislature,1949. This was an Jot
        amending Sectiona 8, 16, and 1.8 of House Bill 103 ana
        also added a new section known as 23a. Section 2 ot
        House Bill 915 readsr
                   "That Abuse Bill 103 , ‘, . be amem.le&’ ”
             b adding a new section at the ena gi S&-~‘:’
             t 4:
                on 23 to be numberbd SectI;& '23aan&*;‘,:*;
             read as Pollows:                      ..

                   'The provl6Ions oP this Act shall t
             a+l.+ to graduates of mhools of &&'
             ar 6 who have been enrolled In their remec-
             tive schools for at least one (1) year p&or
             to the time this Aot becomes law and who at-
             tended sala eohools under the G. I, Bill of
             RQhts tinawe.rs bona flcle reeiaents  of the
             State of Texas at the time the .~entereiZ t&e
             ti&itarg iwrvibe, provided further thab Bh8.s~
             section shall not apply to any person who en*
             terea the nt&Utemy service after Janwry +,,
             1946.'"
                  In Federal Crude       00, v. Pount-Lee oj.JJ&,
        122 Tex. 21, md        56       2),. the coupt .s’aid?,
                   “It is a PasliU&r suEe. of statute
             terpretation  that an lexception  make8      g-
             the Intenf that the st8tate~ahoultl a PQFJ in
             all oases not exoepteaqt'                ,I'




                          ronA     cgty of Waco, a s.yr,aa249 ('Per,
        Oiv,~Appr         twO0wt      etmae
                    “‘Aa a aatural result of this prinalple,
             it Pillows that where in one section a genes*
             al 1~28 ie preeeribed,    which witzhout’qualf-
             fioation   w0uia embrace an entire ala56    at
             subjects,   and in another eeoblon a db~ikmirrt
             rule is prameribed for lndivldual aUbj8CitBof
             the name ofasa, the fatter must be ootiatmed
             a8 exceptionsto the general rule, and’be
             governed by the section which is applicable        '
             to them alone,'"
Bro. Raphael Wilson, page 3 (V-942)


          While It Is true that Section 1 of House Bill
103 requires a certificate of proficiency in the basic
sciences of those taking an examinationfor license to
practice the healing art or before any person may be
granteiia license, nevertheless,the exceptions and ex-
emptions contained In Section 23a of House Bill 915
supersede the general provisions enumerated In Section
1 of House Bill 103 and will control. As amended, It
Is as if Section 1 of H. B. 103 read, ‘NO person, ex-
cept veterans, etc., shall be permitted to ta$e en TX-
aminatlon . . I or be granted a license I . .
          By reason of the foregoing we agree with your
oonolusIon that oertIPicate8of proficiency in the basic
sciences need not be issued to applicants comln within
the exemptions under Section 23a of House Bill !I
                                                15, such
determinationto be made by the professions.1 examining
boards. In such cases, the veterans can make their ap-
plications c¶Ireotlyto the professionalexamining boards.
                      SUMMARY
          There la. no requirement that the Texas
     State Board of Bxaminerg In the Baa10 Sciences
     Issue certificatesof proficiencyIn the basic
     sciences to applioants (veteransand those
     studying under the 0. I. Bill) who are-exempt-
     ed under Seotlon 23a of~House’Bll1915, .Aots
     of the 51st Legislature,1949. The responsi-
     bility to determine whether a parldcular ap-
     plicant Is exenpt under said Act Is that of
     the professionalexalninlng boards,
                                   Yours very truly,
APPROVBb,                       ATTORNEY GENERAL OF TEXAS




BU-Mtmwibh